Exhibit 10.12(a)

 

Manpower Inc.

5301 North Ironwood Road

Milwaukee, Wisconsin 53217

 

February 16, 2005

 

Mr. Michael J. Van Handel:

 

We have agreed as follows with respect to the compensation to be paid and the
other benefits to be provided to you in connection with your continuing
employment by Manpower Inc. (the “Corporation”):

 

1. Term. The “Term” will be a period beginning on the date of this letter
indicated above and ending on the first to occur of the following: (a) the date
two years after the occurrence of a Change of Control, as defined in the letter
to you of even date regarding other rights and obligations on termination of
your employment; (b) February 28, 2008, if no Change of Control occurs between
the date of this letter indicated above and February 28, 2008; or (c) the Date
of Termination, as defined in the letter from the Corporation to you of even
date regarding other rights and obligations on termination of your employment.

 

2. Base Compensation. You will be paid a base salary for your services during
the Term at the rate of Five Hundred Thousand ($500,000) per year, as may be
increased from time to time by the Corporation. Your base compensation will be
paid in accordance with the Corporation’s regular payroll practices with respect
to such compensation as in effect from time to time.

 

3. Incentive Bonus. You also will be entitled to receive incentive compensation
for your services during the Term in accordance with an incentive compensation
plan approved and administered by the Executive Compensation Committee of the
Board of Directors of the Corporation. Such plan may be amended or replaced from
time to time by such Committee, but without your agreement no such action will
adversely affect any rights you may have under such plan as of the time of such
action.

 

4. Benefits. During the entire Term, the Corporation will provide you with, and
you will be eligible for, all benefits of employment generally made available to
the executives of the Corporation from time to time (collectively, the “Benefits
Plans”), subject to and on a basis consistent with the terms, conditions and
overall administration of such Benefit Plans. You will be considered for
participation in Benefit Plans which by the terms thereof are discretionary in
nature (such as stock option plans) on the same basis as other executive
personnel of the Corporation of similar rank. You also will be entitled to
vacations and perquisites in accordance with the Corporation’s policies as in
effect from time to time for executives of the Corporation.



--------------------------------------------------------------------------------

5. Expenses. The Corporation will reimburse to you on a monthly basis for all
traveling, hotel, entertainment and other expenses reasonably incurred by you in
the proper performance of your duties during the Term, subject to your
compliance with the guidelines and regulations concerning expense reimbursement
issued by the Corporation.

 

6. Nondisclosure and Nonsolicitation.

 

(a) Nondisclosure.

 

(i) You will not, directly or indirectly, at any time during the term of your
employment with the Corporation or any of its direct or indirect subsidiaries
(collectively, the “Manpower Group”) or during the two-year period following
your termination of employment with the Manpower Group, use for yourself or
others, or disclose to others, any Confidential Information (as defined below),
whether or not conceived, developed, or perfected by you and no matter how it
became known to you, unless (a) you first secure written consent of the
Corporation to such disclosure or use, (b) the same shall have lawfully become a
matter of public knowledge other than by your act or omission, or (c) you are
ordered to disclose the same by a court of competent jurisdiction or are
otherwise required to disclose the same by law, and you promptly notify the
Corporation of such disclosure. “Confidential Information” shall mean all
business information (whether or not in written form) which relates to any
company in the Manpower Group and which is not known to the public generally
(absent your disclosure), including but not limited to confidential knowledge,
operating instructions, training materials and systems, customer lists, sales
records and documents, marketing and sales strategies and plans, market surveys,
cost and profitability analyses, pricing information, competitive strategies,
personnel-related information, and supplier lists. This obligation will survive
the termination of your employment for a period of two years and will not be
construed to in any way limit the Corporation’s rights to protect confidential
information which constitute trade secrets under applicable trade secrets law
even after such two-year period.

 

(ii) Upon your termination of employment with the Manpower Group, or at any
other time upon request of the Corporation, you will promptly surrender to the
Corporation, or destroy and certify such destruction to the Corporation, any
documents, materials, or computer or electronic records containing any
Confidential Information which are in your possession or under your control.

 

(b) Nonsolicitation of Employees. You agree that you will not, at any time
during the term of your employment with the Manpower Group or during the
one-year period

 

2



--------------------------------------------------------------------------------

following your termination of employment with the Manpower Group, either on your
own account or in conjunction with or on behalf of any other person, company,
business entity, or other organization whatsoever, directly or indirectly
induce, solicit, entice or procure any person who is an employee of any company
in the Manpower Group, or has been such an employee within the three months
preceding such action, to terminate his or her employment with the Manpower
Group so as to accept employment elsewhere.

 

(c) Injunction. You recognize that irreparable and incalculable injury will
result to the Manpower Group and its businesses and properties in the event of
your breach of any of the restrictions imposed by Sections 6(a) - (b), above.
You therefore agree that, in the event of any such actual, impending or
threatened breach, the Corporation will be entitled, in addition to any other
remedies and damages available to it, to temporary and permanent injunctive
relief (without the necessity of posting a bond or other security) restraining
the violation, or further violation, of such restrictions by you and by any
other person or entity from whom you may be acting or who is acting for you or
in concert with you.

 

7. Successors; Binding Agreement. This letter agreement will be binding on the
Corporation and its successors and will inure to the benefit of and be
enforceable by your personal or legal representatives, heirs and successors.

 

8. Notice. Notices and all other communications provided for in this letter will
be in writing and will be deemed to have been duly given when delivered in
person, sent by telecopy, or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, and properly addressed to the
other party.

 

9. No Right to Remain Employed. Nothing contained in this letter will be
construed as conferring upon you any right to remain employed by the Corporation
or any member of the Manpower Group or affect the right of the Corporation or
any member of the Manpower Group to terminate your employment at any time for
any reason or no reason, subject to the obligations of the Corporation and the
Manpower Group as set forth herein.

 

10. Modification. No provision of this letter may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
by you and the Corporation.

 

11. Withholding. The Corporation shall be entitled to withhold from amounts to
be paid to you hereunder any federal, state, or local withholding or other taxes
or charges which it is, from time to time, required to withhold under applicable
law.

 

12. Previous Agreement. This letter, upon acceptances by you, expressly
supersedes that certain letter agreement between you and the Corporation dated
February 19, 2002, which primarily concerns your compensation and benefits, and
such agreement shall, as of the date of your acceptance, have no further force
or effect.

 

3



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please sign and return one copy of
this letter which will constitute our agreement with respect to the subject
matter of this letter.

 

Sincerely, MANPOWER INC. By:  

/s/ Jeffrey A. Joerres

--------------------------------------------------------------------------------

   

Jeffrey A. Joerres, President and
Chief Executive Officer

 

Agreed as of the 16th day of February, 2005.

 

/s/ Michael J. Van Handel

--------------------------------------------------------------------------------

Michael J. Van Handel

 

4